Citation Nr: 0116262	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  01-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1946.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision rendered in May 2000 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  The veteran is not, as a result of his various 
disabilities, so helpless or blind as to require regular aid 
and attendance of another person and is not a patient in a 
nursing home.

3.  His most significant disabilities are diabetes mellitus, 
rated at 60 percent; residuals of a cerebrovascular accident, 
rated at 10 percent; ischemic heart disease rated at 10 
percent, and right knee disability, rated at 10 percent.  

4.  He does not have a single disability rated at 100 
percent, nor is he shown to be confined to the immediate 
premises of his home as a result of those disabilities.


CONCLUSION OF LAW

The criteria for the assignment of special monthly pension 
based on the need for regular aid and attendance, or at the 
housebound rate, are not met. 38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of this application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has secured all records that the veteran 
has indicated are pertinent to his claim for special monthly 
pension, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  In addition, the veteran has not indicated that any 
other records that would be pertinent to his claim are 
available but have not been procured.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and (c)).  In addition, the veteran 
has been accorded an examination by VA in order to assess his 
entitlement to the benefits sought.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  The Board therefore finds that VA's obligations 
under the Veterans Claims Assistance Act of 2000 have been 
satisfied.

The veteran contends, essentially, that he should be assigned 
special monthly pension on the basis that he requires regular 
aid and attendance, or, in the alternative, that he is 
housebound.  However, after a review of the evidence, the 
Board finds that his contentions are not supported by the 
record, and that assignment of special monthly pension based 
on the need for aid and attendance, or as a result of 
housebound status, is not appropriate.

Under regulations set forth at 38 U.S.C.A. §§ 1502 and 1521 
(West 1991), and at 38 C.F.R. §§ 3.351 and 3.352 (2000), 
special monthly pension may be granted when a claimant is 
permanently and totally disabled as a result of nonservice-
connected disability and is in need of regular aid and 
attendance of another person.  A veteran will be considered 
in need of regular aid and attendance if he is blind, or so 
nearly blind as to have corrected bilateral visual acuity no 
greater than 5/200 in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).due to an 
inability to clean or dress oneself.  38 C.F.R. § 3.351(c) 
(2000).  

The following will be accorded 
consideration in determining the need for 
regular aid and attendance 
(§ 3.351(c)(3)) inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable, frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires regular care or assistance on a 
regular basis to protect the claimant 
from hazards or dangers incident to his 
or her daily environment.  "Bedridden" 
will be a proper basis for the 
determination.  For the purpose of this 
paragraph "bedridden' will be that 
condition which, through its essential 
character, actually requires the claimant 
to remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.  It is not required that all of 
the disabling conditions enumerated in 
the paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
veteran is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimant's condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.

38 C.F.R. § 3.352(a) (2000).  

In circumstances in which the veteran does not meet the 
criteria for aid and attendance benefits, special monthly 
pension may be granted at the housebound rate if, in addition 
to a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities, the veteran; (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue through his or her lifetime.  38 C.F.R. § 3.351(d) 
(2000).

As to the veteran's need for regular aid and attendance, the 
clinical record does not demonstrate that he has vision that 
is so impaired as to satisfy the criteria cited above.  The 
report of the most recent medical examination of the veteran, 
which was conducted by VA in November 2000 with specific 
regard to his claim for special monthly pension, shows that 
he had monocular vision as a result of a loss of left eye 
sight, but that he had "good vision" in his right eye.  In 
October 2000, a private physician indicated that the 
veteran's right eye visual acuity was correctable to 20/25.  
While this evidence indicates that the veteran's vision is 
impaired, it does not demonstrate that it is so impaired as 
to satisfy the criteria requisite for an award of special 
monthly pension.

Likewise, the record does not show that the veteran currently 
resides in a nursing home.  The report of the November 2000 
VA examination references the activities he undertakes at 
home, where he was apparently residing at that time .  No 
evidence dated subsequent to November 2000 shows that he is 
now a nursing home resident.

With regard to the veteran's ability to care for himself, the 
Board notes that the November 2000 VA examination report 
specifically shows that he was not bedridden, and that he was 
able to dress, bathe, go to the bathroom, eat, and walk in 
and out of his home unassisted.  In particular, the examiner 
noted that the veteran was able to take care of his personal 
needs regarding hygiene, feeding, and dressing, with the 
exception of combing his hair, and that he was not bedridden.  
The report does not show that the veteran is unable to clean 
or dress himself.  Moreover, the examiner specifically found 
that the veteran would be able to get out of a burning house 
and would be able to avoid hazards 

The Board notes that a private physician, on an "Aid & 
Attendance Letter" dated in August 2000, indicated that the 
veteran required assistance with dressing, bathing, and 
attending to the wants of nature.  This evidence, however, 
must be balanced against the report of the VA examination, 
which is not only more comprehensive than the private 
physician's "letter," but is also more contemporaneous.  The 
Board, accordingly, finds the VA examination report more 
probative and a better reflection of the veteran's abilities.

The Board must therefore conclude that the evidence does not 
demonstrate that the veteran requires regular aid and 
attendance.  Having so determined, it is now incumbent upon 
the Board to ascertain whether special monthly pension may be 
assigned on the basis that he is housebound.  Again, the 
Board must conclude that such benefits cannot be granted.  

As discussed above, a condition precedent to an award of 
special monthly pension at the housebound rate is that the 
veteran has a single permanent disability deemed 100 percent 
disabling by the RO.  The most recent rating decision wherein 
the RO set forth the ratings assigned for the veteran's 
disabilities, which was that promulgated in May 2000, shows 
that this criterion is not satisfied.  To the contrary, this 
rating decision shows that none of his disabilities was 
deemed to be more than 60 percent disabling; while his 
cerebrovascular accident was rated 100 percent disabling from 
March 15, 2000, through June 30, 2000, it must be noted that 
this rating was not assigned on a permanent basis, but was 
reduced to 10 percent as of July 1, 2000.  The applicable 
regulations provide for assignment of special monthly pension 
based on housebound status only when a single permanent 
disability is rated 100 percent disabling.  No such permanent 
rating is shown in this case.  The veteran's blindness in one 
eye is ratable at no more than 30 percent under Diagnostic 
Code 6070 which contemplates blindness in one eye and 20/40 
in the other eye.  The diabetes is rated at 60 percent, but 
there is no evidence that the veteran has episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, which are part of the schedular 
requirements for a 100 percent rating for diabetes mellitus 
under Diagnostic Code 7913. 

Assuming for the moment, solely for the sake of argument that 
the veteran did have a single disability rated at 100 
percent, the record would still mandate a denial of the claim 
as the other criteria are not satisfied.  He has no other 
disability which would meet the schedular requirements for an 
additional 60 percent rating and he is not institutionalized, 
nor is he essentially confined to the dwelling or the 
immediate premises.  The report of the November 2000 VA 
examination shows that he indicated that he walked about a 
mile a day without difficulty, albeit with the use of a cane.  
While the examiner indicated that the veteran generally 
stayed home, except to go to the doctors, there is nothing in 
the record to substantiate that he is in fact confined to his 
home due to mental and/or physical incapacity.  It was noted 
that he walked on his farm and took care of some cows.  
Activities such as this would not be consistent with 
housebound status.  The examiner stated that, while fairly 
confined to his home, he did not have any restrictions on 
travel or movement.  Based on these findings, it cannot be 
found that the veteran is essentially confined to his house 
and the immediate premises.

Again, the Board recognizes that the August 2000 "Aid & 
Attendance Letter" contains contrary findings; in that 
letter, the private physician indicated that the veteran 
could not travel to a VA medical facility for care.  For the 
reasons stated above, however, the Board is of the opinion 
that the findings presented in the November 2000 VA 
examination report, to the effect that the veteran did not 
have any restrictions on travel or movement, to be more 
persuasive; it must also be noted that the November 2000 VA 
examination was conducted at a VA medical facility.

In view of the above, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for special monthly pension based on the need for regular aid 
and attendance, or on housebound status.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (2000).  
His claim, accordingly, fails.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance or on housebound status is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

